Title: [Diary entry: 14 August 1781]
From: Washington, George
To: 

14th. Received dispatches from the Count de Barras announcing the intended departure of the Count de Grasse from Cape Francois with between 25 & 29 Sail of the line & 3200 land Troops on the 3d. Instant for Chesapeake bay and the anxiety of the latter to have every thing in the most perfect readiness to commence our operations in the moment of his arrival as he should be under a necessity from particular engagements with the Spaniards to be in the West Indies by the Middle of October—At the same time intimating his (Barras’s) Intentions of enterprizing something against Newfoundland, & against which both Genl. Rochambeau and myself remonstrated as impolitic & dangerous under the probability of Rodneys coming upon this Coast. Matters having now come to a crisis and a decisive plan to be determined on—I was obliged, from the Shortness of Count de

Grasses premised stay on this Coast—the apparent disinclination in their Naval Officers to force the harbour of New York and the feeble compliance of the States to my requisitions for Men, hitherto, & little prospect of greater exertion in future, to give up all idea of attacking New York; & instead thereof to remove the French Troops & a detachment from the American Army to the Head of Elk to be transported to Virginia for the purpose of cooperating with the force from the West Indies against the Troops in that State.